* Rehearing denied January 22, 1934.
This is a companion case to that of Mrs. Estelle Garrison Warner v. Newman DeBritton, 151 So. 239, in which an opinion and decree were this day handed down by the court. It was consolidated with that case and that of Alex Welch v. Newman H. DeBritton, 151 So. 241, for the purpose of trial in the lower court and for argument in this court.
For the reasons stated in the opinion in the case of Mrs. Estelle Garrison Warner v. Newman H. DeBritton, it is ordered that the judgsame is hereby affirmed at the appellant's ment appealed from in this case be and the costs.